Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/02/2022 have been fully considered but they are not persuasive. 
Regarding claims 1 and 11 with reference to the Baks reference, Applicant argues;
[Amended independent claim 1 is directed to a radio frequency (RF) transceiver device including the features, "a chip package comprising one or more circuit components," "a signal cable configured to carry signals sent to the chip package or received from the chip package, the signal cable having a first side and a second side, wherein the chip package is directly coupled to the first side of the signal cable," and "an antenna block comprising one or more antennas, the antenna block being directly coupled to the second side of the signal cable, and the antenna block external to the signal cable." Amended independent claim 11 includes features similar to the above emphasized features of amended independent claim 1.]

The Examiner respectfully disagrees;
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the underlined limitation, especially the limitation of that the antenna block external to the signal cable) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant further argues;
[That is, Applicant teaches and claims an RF transceiver device including a chip package, a signal cable where the chip package is directly coupled to a first side of the signal cable, and an antenna block comprising one or more antennas, the antenna block being directly coupled to a second side of the signal cable, and the antenna block comprising an antenna array, the antenna array inductively coupled to but not electrically coupled to the chip package. (See Applicant's specification, as a non-limiting example, e.g., Paragraphs 0031 and 0032.) Applicant does not understand the cited references of record, taken individually or in combination, as disclosing at least these features of Applicant's claims. 
Applicant understands Baks as disclosing a wireless communications package with integrated antennas and air cavity. In particular, Baks discloses an antenna-in-package 100 including an RFIC chip 130, an application board 140, and a package carrier 110. The package carrier 110 includes a plurality of antenna feed lines 114-1, 114-2, 114-3 and 114-4 formed from layers of the package carrier 110. Additionally, the package carrier 110 includes other package components such as power and ground planes, control lines and baseband signal lines. A planar lid 121 is coupled to the package carrier 110 and includes an array of antenna elements 124. (See Baks, e.g., Paragraphs 0015-0020 and 0032, and Examiner's Annotated Figure 1A, shown below.)
However, Applicant does not understand Baks as disclosing antenna elements 124 as being inductively coupled to but not electrically coupled to RFIC chip 130/application board 140. Thus, Baks does not disclose an RF transceiver device including a chip package, a signal cable where the chip package is directly coupled to a first side of the signal cable, and an antenna block comprising one or more antennas, the antenna block being directly coupled to a second side of the signal cable, and the antenna block comprising an antenna array, the antenna array inductively coupled to but not electrically coupled to the chip package, as is required by Applicant’s claims. As such, with respect to amended independent claims 1 and 11, Baks fails to disclose each and every feature of Applicant’s claims.]

The Examiner respectfully disagrees;
The claims are interpreted using the broadest reasonable interpretation. Under this interpretation the Examiner asserts that the skilled artisan recognizes that Baks discloses that antenna array 124, which may comprise of a plurality of patch antennas (124-1, 124-2, 124-3, 124-4), not electrically coupled to the chip 130 because there is no direct connection between the antenna array and the chip. In the same manner as applicant’s figure 3A, there are other elements between the antenna array and the chip such as signal cable. In this case, the examiner interprets a package as one or more elements together such the chip package as shown below in the figure. The layer 110 construed as signal cable between the antenna and the chip/chip package because layer 110 provides signals and it is a conductor element. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5 and 8-9 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Baks et al. (US 2017/0125895, hereby referred as Baks).
Regarding claim 1,
Baks discloses;
A radio frequency (RF) transceiver device, comprising (see figure 1A as shown below):
a chip package (package as shown below) comprising one or more circuit components (circuit component 130); 
a signal cable configured to carry signals sent to the chip package or received from the chip package, the signal cable having a first side and a second side, wherein the chip package is directly coupled to the first side of the signal cable (the Examiner deems layer 110 as a signal cable because the layer includes a feed lines 114 for the antenna and there is a connection between the antenna and the chip. Furthermore, the layer comprises two opposite sides as shown below); and 
an antenna block comprising one or more antennas (antennas 124), the antenna block being directly coupled to the second side of the signal cable (see the figure 1A below, the antenna block directly coupled to upper side of 110), and 
the antenna block comprising an antenna array (antenna array 124 which comprises of antenna elements 124-1, 124-2, 124-3 and 124-4), the antenna array inductively coupled to but not electrically coupled to the chip package (see figure 1A, the antenna array 124 coupled to the chip package).


    PNG
    media_image1.png
    476
    629
    media_image1.png
    Greyscale

Regarding claim 5,
Baks discloses;
Wherein the signal cable includes a plurality of surfaces, each having a first side and an opposite, parallel second side (the Examiner deems layer 110 as a signal cable because the layer includes a feed lines 114 for the antenna and there is a connection between the antenna and the chip. Furthermore, the layer comprises two opposite sides as shown above).

Regarding claim 8,
Baks discloses (figure 1A);
Wherein the signal cable (the Examiner deems layer 110 as a signal cable because the layer includes a feed lines 114 for the antenna and there is a connection between the antenna and the chip. Furthermore, the layer comprises two opposite sides as shown above) includes a ground plane (ground plane 112) that extends along a length of the signal cable beneath the antenna block (antenna 124).

Regarding claim 9,
Baks discloses (figure 1A);
Wherein the chip package includes an RFIC chip having a surface that is coupled directly to an inner surface of a housing of the chip package (see the chip package and chip 130 as shown above).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Baks et al. (US 2017/0125895, hereby referred as Baks).
Regarding claim 2,
Baks does not disclose;
Wherein the signal cable comprises a liquid crystalline polymer.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the signal cable comprises a liquid crystalline polymer in order to have outstanding strength at extreme temperatures and resistance to virtually all chemicals, weathering, radiation and burning, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 6,
Baks discloses;
Wherein a first surface of the plurality of surfaces includes one or more first antenna blocks operable over a first frequency range and a second surface of the plurality of surfaces includes one or more second antenna blocks operable over a second frequency range (figure 1A, when viewed upside down, signal cable 110 with two sides, one coupled to the antennas 124 and another coupled to the chip 130).

Baks does not explicitly teach;
One or more first antenna blocks operable over a first frequency range and one or more second antenna blocks operable over a second frequency range greater than the first frequency range.

However, it does teach using different frequency bands for antennas 124.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate one or more first antenna blocks operable over a first frequency range and one or more second antenna blocks operable over a second frequency range greater than the first frequency range in order to achieve desired frequency of operation, since the claimed frequency ranges appear to be an obvious matter of engineering design choice and does not serve in any way to patentably distinguish the claimed invention from the applied prior art.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Baks et al. (US 2017/0125895, hereby referred as Baks) in view of Jeong et al. (US 2019/0103653, hereby referred as Jeong).
Regarding claim 3,
Baks does not disclose;
Wherein the signal cable comprises a plurality of conductor layers and one or more vias extending through the plurality of conductor layers.

However, Jeong teaches;
Wherein the signal cable comprises a plurality of conductor layers and one or more vias extending through the plurality of conductor layers (figure 4, signal cable 250a is a ribbon cable with plurality of layers. See Paragraph [0057] for teaching the flexible cable and vias).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the signal cable comprises a plurality of conductor layers and one or more vias extending through the plurality of conductor layers, as taught by Jeong, into Baks in order to improve the packaging and enabling efficient transmission.

Regarding claim 4,
Baks does not disclose;
A second chip package comprising one or more circuit components, wherein the second chip package is directly coupled to the first side of the signal cable.
However, Jeong teaches;
A second chip package comprising one or more circuit components, wherein the second chip package is directly coupled to the first side of the signal cable (see figure 7, the two chips 740 and 750).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a second chip package comprising one or more circuit components, wherein the second chip package is directly coupled to the first side of the signal cable, as taught by Jeong, into Baks in order to improve the packaging and enabling efficient transmission.

Claims 10-12, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baks et al. (US 2017/0125895, hereby referred as Baks) in view of Khan et al. (US 2018/0205134, hereby referred as Khan).
Regarding claim 10,
Baks does not disclose;
A printed circuit board (PCB) or substrate comprising the RF transceiver device of claim 1.

However, Khan teaches;
A printed circuit board (PCB) or substrate comprising the RF transceiver device (figure 1, PCB 300 and the antenna 201 and Chip package 1 which comprises of chip 120).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a printed circuit board (PCB) or substrate comprising the RF transceiver device, as taught by Khan, into Baks in order to provide support for the chip packaging.

Regarding claim 11,
Baks discloses;
A radio frequency (RF) system, comprising (see figure 1A as shown above):
a chip package (package as shown above) comprising one or more circuit components (circuit component 130);
a signal cable configured to carry the signals sent to the chip package or received from the chip package, the signal cable having a first side and an opposite, parallel second side, wherein the chip package is directly coupled to the first side of the signal cable (the Examiner deems layer 110 as a signal cable because the layer includes a feed lines 114 for the antenna and there is a connection between the antenna and the chip. Furthermore, the layer comprises two opposite sides as shown above); and
an antenna block comprising one or more antennas (antennas 124), the antenna block being directly coupled to the second side of the signal cable (see figure 1A above), and 
the antenna block comprising an antenna array (antenna array 124 which comprises of antenna elements 124-1, 124-2, 124-3 and 124-4), the antenna array inductively coupled to but not electrically coupled to the chip package (see figure 1A, the antenna array 124 coupled to the chip package).

Baks does not disclose;
A board comprising one or more circuit components configured to process signals sent to the chip package or received from the chip package.

However, Khan teaches;
A board comprising one or more circuit components configured to process signals sent to the chip package or received from the chip package (figure 1, PCB 300 which comprises of components 303. the antenna 201 and Chip package 1 which comprises of chip 120).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate board comprising one or more circuit components configured to process signals sent to the chip package or received from the chip package, as taught by Khan, into Baks in order to provide support for the chip packaging.

Regarding claim 12,
Baks does not disclose;
Wherein the signal cable comprises a liquid crystalline polymer.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the signal cable comprises a liquid crystalline polymer in order to have outstanding strength at extreme temperatures and resistance to virtually all chemicals, weathering, radiation and burning, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 15,
Baks discloses;
Wherein the signal cable includes a plurality of surfaces, each having a first side and an opposite, parallel second side (the Examiner deems layer 110 as a signal cable because the layer includes a feed lines 114 for the antenna and there is a connection between the antenna and the chip. Furthermore, the layer comprises two opposite sides as shown above).

Regarding claim 16,
Baks discloses;
Wherein a first surface of the plurality of surfaces includes one or more first antenna blocks operable over a first frequency range and a second surface of the plurality of surfaces includes one or more second antenna blocks operable over a second frequency range (figure 1A, when viewed upside down, signal cable 110 with two sides, one coupled to the antennas 124 and another coupled to the chip 130).
Baks does not explicitly teach;
One or more first antenna blocks operable over a first frequency range and one or more second antenna blocks operable over a second frequency range greater than the first frequency range.

However, it does teach using different frequency bands for antennas 124.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate one or more first antenna blocks operable over a first frequency range and one or more second antenna blocks operable over a second frequency range greater than the first frequency range in order to achieve desired frequency of operation, since the claimed frequency ranges appear to be an obvious matter of engineering design choice and does not serve in any way to patentably distinguish the claimed invention from the applied prior art.

Regarding claim 18,
Baks discloses (figure 1A);
Wherein the signal cable (the Examiner deems layer 110 as a signal cable because the layer includes a feed lines 114 for the antenna and there is a connection between the antenna and the chip. Furthermore, the layer comprises two opposite sides as shown above) includes a ground plane (ground plane 112) that extends along a length of the signal cable beneath the antenna block (antenna 124).

Regarding claim 19,
Baks discloses (figure 1A);
Wherein the chip package (package as shown above) includes an RFIC chip (chip 130) having a surface that is coupled directly to an inner surface of a housing of the chip package (one side of chip 130 connected to the chip package).

Regarding claim 20,
Baks does not disclose;
A printed circuit board (PCB) or substrate comprising the RF transceiver device of claim 11.

However, Khan teaches;
A printed circuit board (PCB) or substrate comprising the RF transceiver device (figure 1, PCB 300 and the antenna 201 and Chip package 1 which comprises of chip 120).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a printed circuit board (PCB) or substrate comprising the RF transceiver device, as taught by Khan, into Baks in order to provide support for the chip packaging.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Baks et al. (US 2017/0125895, hereby referred as Baks) in view of Yun et al. (US 2020/0021015, hereby referred as Yun).
Regarding claim 14,
Baks does not disclose;
Wherein the signal cable is bent such that the chip package is oriented at an angle with respect to the board.

However, Yun teaches;
Wherein the signal cable is bent such that the chip package is oriented at an angle with respect to the board (see figure 6A, signal cable 653 which is bent between two boards and two antenna arrays).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the signal cable is bent such that the chip package is oriented at an angle with respect to the board, as taught by Yun, into Baks in order to provide a better and more flexible method of connection.

Allowable Subject Matter
Claims 21-23 are allowed.
Claims 7, 13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/           Primary Examiner, Art Unit 2845